—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about March 16, 1999, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination disqualifying petitioner from participating in the Arterial Tow Program in the City of New York, unanimously affirmed, without costs.
In light of, inter alia, the undisputed evidence of the crimi*146nal convictions of two of petitioner’s principals, which convictions arose from improper business practices, respondent Commissioner’s decision, after remand, to disqualify petitioner from participating in the Arterial Tow Program was not arbitrary and capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). Concur — Sullivan, P. J., Tom, Mazzarelli, Wallach and Buckley, JJ.